             Case 3:20-cv-00246-MMD-BNW Document 39
                                                 38 Filed 08/31/20
                                                          07/30/20 Page 1 of 2
                                                                             3



                               IN THE UNITED STATES DISTRICT COURT
 1                                  FOR THE DISTRICT OF NEVADA
 2                                        RENO DIVISION

 3                                                         )
        TOD M. DERICCO                                     )
 4                                                         )
                            Plaintiff,                     ) Case No: 3:20-CV-00246-MMD-BNW
 5
                                                           )
 6      v.                                                 ) Judge Brenda Weksler
                                                           )
 7      C. R. BARD, INC. and BARD                          )
        PERIPHERAL VASCULAR, INC.                          )
 8                                                         )
                             Defendants.                   )
 9
                                                           )
10
                              STIPULATION TO SUBSTITUTE ATTORNEYS
11
              Plaintiff, Tod M. Dericco, hereby substitutes Martin Baughman, PLLC as counsel of record
12
     in this action in place and stead of Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A.
13

14            Copies of all future pleadings, orders, notices, records, correspondence should be served

15   upon Cameron E. Dean, of the law firm of Martin Baughman, PLLC, 3141 Hood Street Suite 600,
16   Dallas, TX 75219, (214) 761-6614.
17

18
19

20

21

22

23

24

25

26
27
                                                   Page 1 of 3
28
           Case 3:20-cv-00246-MMD-BNW Document 39
                                               38 Filed 08/31/20
                                                        07/30/20 Page 2 of 2
                                                                           3



     The following hereby consent to the above and foregoing substitution of counsel.
 1

 2   DATED this 30th day of July 2020.

 3   By:    /s/ Tod M. Derrico
            Its: Plaintiff
 4

 5
     The following hereby consent to the above and foregoing substitution of counsel.
 6
     DATED this 30th day of July 2020.
 7
     /s/ Wesley A. Bowden__________                        /s/Matthew D. Schultz______
 8   WESLEY A. BOWDEN                                      MATTHEW D. SCHULTZ
     FL Bar No. 0064217                                    FL Bar No. 0640328
 9
     Levin, Papantonio, Thomas, Mitchell                   Levin, Papantonio, Thomas, Mitchell
10   Rafferty & Proctor P.A.                               Rafferty & Proctor P.A.
     316 S. Baylen Street Suite 600                        316 S. Baylen Street Suite 600
11   Pensacola, FL 32502                                   Pensacola, FL 32502
     P: 850.435.7184                                       P: 850.435.7140
12   wbowden@levinlaw.com                                  mschultz@levinlaw.com
13

14   I am duly admitted to practice in this district via pro hac vice. Above substitution accepted.

15   DATED this 30th day of July 2020.
16                                                         Martin Baughman, PLLC
17
                                                           By: /s/ Cameron E. Dean
18                                                            Cameron E. Dean
                                                              Pro Hac Vice 07.06.2020
19                                                            3141 Hood St. Ste. 600
                                                              Dallas, TX 75219
20                                                            P: 214.761.6614
21                                                            cdean@martinbaughman.com

22
     Please check one: ■ Retained, or □ Appointed by the Court.
23
                                                   APPROVED:
24
             August 31, 2020
     DATED: _____________________                  _______________________________
25
                                                   United States Magistrate Judge
26                                                 United Stated District Court Judge

27
                                                   Page 2 of 3
28
